Case 1:16-cv-03228-AJN Document 130 Filed 09/13/19 Page 1of1

pose . cme eae ee m8 enc nat apn Leanne

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

[onan an ne
ha

Entesar Osman Kashef, ef al.,

Plaintiffs,
16-cv-3228 (AJN)

—V—-

ORDER
BNP Paribas SA & BNP Paribas North America,
Inc., ef al,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Court hereby schedules oral argument on Defendants’ motion to dismiss for 3:00
p.m. on October 24, 2019.

SO ORDERED,

Dated: September \y , 2019
New York, New York

  

 

(ALISON. NATHAN
United States District Judge
